Case 3:20-cv-05007-MAS-DEA Document 9 Filed 05/29/20 Page 1 of 3 PageID: 422



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



APFA, INC.,                                               Case No.: 3:20-cv-05007-MAS-DEA

               Plaintiff,
v.                                                          STIPULATION AND ORDER

UATP MANAGEMENT, LLC,
                                                             Document Electronically Filed
               Defendant.


       Plaintiff APFA, Inc. and Defendant UATP Management, LLC, by and through the

undersigned counsel, hereby submit this Stipulation and Order and state as follows:

       WHEREAS on April 23, 2020, Plaintiff filed the Complaint;

       WHEREAS on May 7, 2020, the Complaint was served on Defendant;

       WHEREAS pursuant to Federal Rule of Civil Procedure 12, Defendant’s time to answer,

move, or otherwise respond to the Complaint currently expires on May 28, 2020;

       WHEREAS Defendant has not been granted any previous extension of time to answer,

move, or otherwise respond to the Complaint;

       WHEREAS good cause exists to enlarge the time for Defendant to answer, move, or

otherwise respond to the Complaint to enable Defendant to adequately assess and respond to the

Complaint, particularly in light of difficulties caused by the coronavirus pandemic;

       THEREFORE IT IS HEREBY STIPULATED AND AGREED by and between the

undersigned counsel for Plaintiff and the undersigned counsel for Defendant that Defendant’s time

to answer, move, or otherwise respond to the Complaint is extended from May 28, 2020 to June

29, 2020.
Case 3:20-cv-05007-MAS-DEA Document 9 Filed 05/29/20 Page 2 of 3 PageID: 423



Dated: May 26, 2020

      MARKS & KLEIN, LLP                         DLA PIPER LLP (US)

By:   /s/ Justin M. Klein                By:    /s/ David S. Sager
      Brent M. Davis, Esq.                      David S. Sager
      Justin M. Klein, Esq.                     William J. Diggs
      63 Riverside Ave.                         51 John F. Kennedy Parkway, Suite 120
      Red Bank, New Jersey 07701                Short Hills, New Jersey 07078
      (732) 747-7100 telephone                  Tel: (973) 520-2550
      (732) 219-0625 facsimile                  Fax: (973) 520-2551
      brent@marksklein.com                      david.sager@dlapiper.com
      justin@marksklein.com                     william.diggs@dlapiper.com

      Attorneys for Plaintiff                   Attorneys for Defendant




                    29th
SO ORDERED, this _______________           May
                                 day of _______________, 2020.



                                               s/Douglas E. Arpert
                                             ___________________________________

                                                   Douglas E. Arpert
                                             Hon. ______________________, USMJ
                                                                          _______




                                       -2-
Case 3:20-cv-05007-MAS-DEA Document 9 Filed 05/29/20 Page 3 of 3 PageID: 424



                                CERTIFICATE OF SERVICE

       This certifies that the foregoing Stipulation and Order was filed electronically. Notice of

this filing will be sent by e-mail to all counsel of record by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s CM/ECF system.



                                                         /s/ David S. Sager
                                                         David S. Sager




                                               -3-
